Title: From Thomas Jefferson to Robert Smith, 29 March 1803
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir 
                     
            Monticello Mar. 29. 1803.
          
          I recieved yesterday your’s of the 17th. suggesting the sending into the Mediterranean the Constitution or the Philadelphia to overawe the Barbary powers. our plan of keeping one or two frigates there with 4. schooners was concluded on great & general consideration, on the supposition that war with Tripoli alone would go on. your letter suggests no new fact changing the state of things. I cannot say therefore that I am ready to approve a change of our plan without further facts, or considerations which have not yet occurred. but I shall be with you within a week after your reciept of this, and will be ready to take the subject into consideration & consultation. in the mean time I think it better that no step should be taken on a change of hypothesis. my last letter recommended dispatch in sending to Algiers a year’s stipulation of stores, & I proposed to the Secretary of state a supply of powder on account asked by the Dey, as is said, as a gift: as also the furnishing Simpson with money for the gun carriages destined for Marocco. both these powers are as quiet as usual. so we may say is Tunis, tho’ she is asking a frigate, for if we consider those powers as quiet only when asking nothing that time will never come. it is not their system. I have never believed in any effect from a shew of force to those powers. they know they cannot meet us with force any more than they could France, Spain or England. their system is a war of little expence to them which must put the great nations to a greater expence than the presents which would buy it off. yet nothing but the warring on them at times will keep the demand of presents within bounds. the important thing for us now is to dispatch our small vessels. Accept my affectionate salutations.
          
            Th: Jefferson
          
        